IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TAMMY GREELY, ADMINISTRATRIX OF          : No. 196 WAL 2017
THE ESTATE OF RALPH GREELY,              :
DECEASED,                                :
                                         : Petition for Allowance of Appeal from
                  Respondent             : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
WEST PENN POWER COMPANY AND              :
WEST PENN POWER COMPANY D/B/A            :
ALLEGHENY POWER,                         :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.